DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on May 31, 2022 are entered into the file. Currently, claims 1 and 2 are amended; claims 11 and 12 are new; resulting in claims 1-12 pending for examination.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation reciting “the soft magnetic metal powder has flowability” is considered new matter that is not supported by the original specification. In the remarks filed May 31, 2022, the Applicant notes that support for the amendments and new claims 11 and 12 can be found at paragraphs [0036], [0047], and [0059], Fig. 1, and original claims 1-8. Paragraphs [0036] and [0047] appear to provide support for new claims 11 and 12, but neither paragraph [0059], Fig. 1, nor the rest of the original disclosure are sufficient to provide support for the newly added limitation requiring that the soft magnetic metal powder has flowability.
Paragraph [0059] describes the formation of a dust core from the soft magnetic metal powder, noting that the powder is fixed to a predetermined shape by binding the soft magnetic metal particles constituting the powder via a binder resin. From this disclosure, it appears as if the powder does not have flowability when it is formed into a dust core because the powder is bound in a resin. However, the original disclosure does not specifically describe the flowability of the powder prior to the formation of a dust core, and it is not apparent from the disclosure that the property of “having flowability” is inherent to the powder of the instant invention.
 The method of producing the soft magnetic metal powder involves a step of forming the first coating part ([0066]) and a step of forming the second coating part ([0067]-[0069]). The second coating part is formed by a mechanochemical method which uses friction and heat to soften the coating material to adhere the coating material to the surface of a soft magnetic metal particle by compression. However, one of ordinary skill in the art would recognize that the second coating process would also likely result in agglomeration or bonding of adjacent particles. For example, Hosokawa et al. teaches that in the heat treatment steps where magnetite and hematite are produced, the bond between adjacent insulating films is strengthened ([0041]), indicating that the particles may agglomerate during the formation of the coating part. Agglomeration of several particles appears to inhibit the “flowability” of the powder, such that it is not clear whether a large mass of particles would necessarily have flowability as claimed. Therefore, the newly added limitation reciting “the soft magnetic metal powder has flowability” is considered new matter as the feature is not explicitly or implicitly disclosed by the original specification.
Regarding claims 2-12, the claims are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation reciting “the soft magnetic metal powder has flowability” is indefinite because, as noted in the new matter rejection above, the specification does not provide a standard for ascertaining the requisite degree of the term “flowability”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The common definition of “flowability” is the capability of a liquid or loose particulate solid to move by flow (see https://encyclopedia2.thefreedictionary.com/ flowability). Although the Applicant points to paragraph [0059] for support for the amendments, it is not clear exactly what constitutes a “loose particulate solid” in the context of the instant invention. Specifically, it is not clear if the limitation requires that all particles within the powder are entirely discrete, or if the particles can be agglomerated or frictionally bonded via the coating parts. If the particles can be agglomerated or bonded and still be considered to have flowability, it is not clear how large the group of particles can be before the powder loses its state of “having flowability”, or whether there is a particular rate at which the particles must flow in order to be considered to have flowability.
Furthermore, the “flowability” of the powder may depend on the particular environment in which it is being used. For example, the powder may exhibit flowability in a large container, characterized by the ability of the powder to move around in the excess space of the container, while the same powder may not have flowability when placed in a small container which leaves no excess space for the powder to move around. Given that there is no structural difference between a powder contained in a large space and an otherwise-identical powder contained in a small space, the environment in which the powder is placed does not impart patentability thereto.
Regarding claims 1, 5, and 6, there is insufficient antecedent basis for the limitations reciting “the soft magnetic metal particle” (claim 1, lines 2, 5, 6; claim 5; claim 6). Although the claim previously sets forth that the soft magnetic metal powder has a plurality of soft magnetic metal particles, it is not clear if the limitations directed to “the soft magnetic metal particle” are meant to refer to all of the previously recited soft magnetic metal particles, or if they are meant to refer to a subset, or only one, of the soft magnetic metal particles. Absent further clarification from the instant specification, these limitations each are considered to be met by a soft magnetic metal powder comprising at least one soft magnetic metal particle having the claimed feature.
Regarding claim 7, the limitation reciting “A dust core constituting the soft magnetic metal powder according to claim 1” is indefinite in view of the limitation of claim 1 reciting “the soft magnetic metal powder has flowability”. As explained above, the limitation requiring that the powder “has flowability” is not supported by the instant specification, and the scope of the limitation is not clear.
Furthermore, it is not clear how the powder can be said to have flowability when formed into a dust core. The Applicant points to paragraph [0059] in the remarks to indicate support for the amendments; this portion of the disclosure describes how a dust core is formed by fixing the soft magnetic metal powder to a predetermined shape by binding the particles constituting the powder via a binder resin. Since the particles of the powder are expressly said to be bound with each other via resin to form the dust core, it appears as if the powder would no longer have flowability when constituting a dust core. Therefore, it is not clear how the limitation of claim 7 can be met while also satisfying the limitation of claim 1 requiring that the powder has flowability.
In addition, the current language of the claim reciting “A dust core constituting the soft magnetic metal powder” appears to intend to read --A dust core constituted by the soft magnetic metal powder--. It is not clear how a dust core can “constitute” (i.e. be a part of) the powder, when a dust core is itself composed of powder (see [0059]).
Regarding claims 2-4 and 8-12, the claims are rejected based on their dependency on claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0267170, previously cited) in view of Hosokawa et al. (JP 2013-168648, previously cited) and Kugai et al. (US 2007/0169851, previously cited).
Regarding claims 1-4, 7, and 9-11, Nakamura teaches an insulator-coated soft magnetic powder formed of insulator-coated soft magnetic particles (1; soft magnetic metal particle) comprising a core particle (2) having a base portion (2a; soft magnetic metal particle) and a coating part comprising an oxide film (2b; first coating part) and a glass material (4; second coating part) ([0024]-[0025], Fig. 1).
The base portion (2a; soft magnetic metal particle) of the core particle is made of a soft magnetic metal material such as pure iron or an Fe-based alloy [0037]. The oxide film (2b; first coating part) is provided directly on a surface of the base portion and can comprise iron oxide as a main component and may further comprise oxides of Si, Cr, B, Al, or Ni ([0025], [0040]-[0041] Fig. 1). The glass material (4; second coating part) is provided on a surface of the oxide film and includes at least one type of phosphorous oxide (P2O5), bismuth oxide (Bi2O3), zinc oxide (ZnO), boron oxide (B2O3), tellurium oxide (TeO2), and silicon oxide (SiO2) as a main component ([0071], [0073]).
Nakamura teaches that the insulator-coated soft magnetic powder is able to achieve a resistivity of 1 kΩ·cm or more and 500 kΩ·cm or less, or 1x103 Ω·cm or more and 5x105 Ω·cm or less, when a pressure of 10 MPa, or about 0.1 t/cm2, is applied to the powder ([0130], [0133]). Nakamura teaches that such a volume resistivity is achieved without using an additional insulating material, such that the proportion of the insulator-coated soft magnetic particles can be increased to achieve a powder core having high magnetic characteristics and low loss [0130].
Although Nakamura does not expressly teach that a resistivity of the powder when a pressure of 0.6 t/cm2 is applied to the powder is 1.0x103 kΩ·cm or more, the reference does suggest that the resistivity of the powder can be increased by including additional insulating material in order to further increase the electrical resistance and decrease the losses of the powder core. Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable, such as the resistivity of the powder when a pressure of 0.6 t/cm2 is applied, through routine experimentation, especially given the teaching in Nakamura regarding the desire to improve the eddy current loss of the powder magnetic core produced from the powder [0068].  See MPEP 2144.05(II).
Although Nakamura teaches that the oxide film (2b; first coating part) can include iron oxide as a main component ([0040]-[0041]), the reference does not expressly teach a particular ratio of trivalent Fe atoms among Fe atoms of oxides of Fe included in the oxide film. However, in the analogous art of electrically insulated magnetic powders, Hosokawa et al. teaches an iron-based soft magnetic powder having a specified content of wustite (FeO), hematite (Fe2O3), and magnetite (Fe3O4) ([0012], [0069]). Hosokawa et al. teaches that hematite imparts mechanical strength to the magnetic material, whereas wustite reduces the strength of the material, and therefore the wustite content should be reduced by conversion to magnetite ([0014], [0056]). Although Hosokawa et al. does not expressly teach the ratio of trivalent Fe atoms among Fe atoms of Fe oxides, the reference does suggest optimizing the ratio of divalent iron oxides to trivalent iron oxides in order to achieve an iron oxide material having the appropriate mechanical strength according to the application [0002].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator-coated soft magnetic powder of Nakamura by specifying a ratio of trivalent Fe in the iron oxide layer, such as within the ranges of claims 1 and 11, in order to optimize the mechanical strength of the powder to improve the durability of a dust core formed from the powder, as taught by Hosokawa et al.
Nakamura in view of Hosokawa et al. does not expressly teach a coercivity of the soft magnetic metal powder. However, in the analogous art of insulation coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal magnetic particles (Abstract, [0024]-[0025], [0033], Fig. 1). Kugai et al. further teaches the metal magnetic particles having a coercive force of 3.0 Oe or less, which falls squarely within the claimed ranges of 321 Oe or less and 28 Oe or less, in order to reduce the hysteresis loss and iron loss of the particle to improve the high-frequency performance of a dust core made from the composite magnetic particles ([0004]-[0005], [0012], [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of Nakamura in view of Hosokawa et al. by specifying a coercive force of 3.0 Oe or less as taught by Kugai et al. in order to improve the high-frequency performance of a dust core made from the composite particles by reducing hysteresis and iron losses.
With respect to the limitation requiring that the soft magnetic metal powder has flowability, it is noted in the new matter and indefiniteness rejections above that this limitation is not sufficiently disclosed by the instant specification such that it is not clear what exactly is encompassed by the scope of the claim. However, similar to the invention of claim 7, Nakamura teaches a powder magnetic core (dust core) produced by molding the insulator-coated soft magnetic particles into a predetermined shape, wherein the oxide film (2b; first coating part) are formed on the base portion (2a) prior to molding the particles to form the core ([0026], [0147]). Although Hosokawa et al. teaches controlling the ratio of trivalent Fe atoms when the powder is fixed in the powder compact, it is noted that the soft magnetic metal powder of Nakamura in view of Hosokawa et al. and Kugai et al. has a structure that is substantially the same as the powder constituting the dust core of instant claim 7. Specifically, the soft magnetic metal powder of the prior art combination, when fixed in the powder magnetic core, has a first coating part with a ratio of trivalent Fe atoms and a second coating part as claimed, wherein the powder used to form the core can include an outer silicone resin film in order to firmly bond the powder [0023]. Since the dust core of the instant invention includes the soft magnetic metal powder fixed into a predetermined shape by a binder resin (see [0059] of the instant specification), if the soft magnetic powder of the instant invention is taken to have flowability when constituting a dust core, then the soft magnetic metal powder disclosed by Nakamura in view of Hosokawa et al. and Kugai et al. similarly meets the limitation requiring that the powder has flowability.
Regarding claim 6, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Nakamura further teaches that the soft magnetic material contained in the base portion (2a; soft magnetic metal particle) can be non-crystalline (amorphous) [0038].
Regarding claim 8, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 7 above, and Nakamura further teaches a magnetic element (magnetic component) comprising the powder magnetic core ([0026], [0141]-[0142]).
Regarding claim 12, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Nakamura further teaches that the thickness of the oxide film (2b; first coating part) is preferably 5 nm or more and 200 nm or less ([0053]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0267170, previously cited) in view of Hosokawa et al. (JP 2013-168648, previously cited) and Kugai et al. (US 2007/0169851, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 5, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Nakamura teaches that that the soft magnetic material contained in the base portion (2a; soft magnetic metal particle) can be crystalline, microcrystalline, or nanocrystalline ([0038]), the combination of references does not expressly teach the soft magnetic metal particle including a crystalline region or an average crystallite size.
However, in the analogous art of insulated soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10; soft magnetic metal particle) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al. discloses several additional crystal sizes in Table 1 and further teaches setting the average crystal size to values in the range of 30 nm or more in order to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Nakamura in view of Hosokawa et al. and Kugai et al. to include a crystalline region with crystallites having an average size meeting the claimed range, as taught by Toyoda et al., in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1, 3, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0322065, previously cited) in view of Lee et al. (US 2016/0276074, previously cited) and Kugai et al. (US 2007/0169851, previously cited).
Regarding claims 1, 3, and 9-10, Kim et al. teaches a soft magnetic complex powder particle (10; soft magnetic metal powder) having a soft magnetic metal powder particle (1; soft magnetic metal particle), a ferriferous oxide (Fe3O4) layer (2; first coating part), and an insulating layer (3; second coating part) formed on a surface thereof ([0041], Fig. 2).
The soft magnetic metal powder particle may be formed of pure iron or an Fe-based alloy [0045]. The ferriferous oxide (Fe3O4) layer is formed directly on the surface of the soft magnetic metal particle and comprises Fe2+ and Fe3+ in a 1:1 ratio (ratio of trivalent Fe atoms is 50% or more) ([0049]-[0050], Fig. 2). The insulating layer serves to electrically insulate the soft magnetic metal powder particles so as to reduce eddy current loss and can include a phosphate compound [0054].
Although Kim et al. teaches that the soft magnetic metal powder particles preferably have high electrical resistance so as to reduce eddy current loss ([0047], [0054]), the reference does not expressly teach a resistivity of the powder. However, in the analogous art of insulation-coated soft magnetic particles, Lee et al. teaches a magnetic powder (10; soft magnetic metal powder) comprising a magnetic particle (1; soft magnetic metal particle) having first and second coating layers (2, 3) disposed on a surface thereof ([0029], [0035], Fig. 1).
The first and second coating layers contain first and second glass materials in order to improve insulation properties between particles contained in the magnetic powder, wherein each of the first and second glass may include one or more of P2O5-ZnO-based glass, Bi2O3-B2O3-based glass, SiO2-B2O3-based glass, and Si-2O3-Al2O3-based glass ([0007], [0050]). Lee et al. teaches an exemplary magnetic powder in which a first coating layer is formed of SiO2-B2O3-based glass on an Fe-Si-B-based particle, and a second coating layer of P2O5-based glass is formed on a surface thereof, wherein the powder achieves a resistivity of 103 Ω·cm when a pressure of 0.65 ton/cm2 is applied ([0103], [0105]). Lee et al. teaches that the powder resistivity is a suitable indicator of the degree of insulation between particles in the magnetic powder, wherein magnetic powders used in high frequency applications must have high insulation properties, and thus high resistivity, in order to ensure high efficiency by preventing eddy current loss ([0005], [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder particle of Kim et al. by using the oxide glass-based first and second coating layers of Lee et al. as the insulating layer in order to achieve a magnetic powder having a high resistivity, such as within the claimed range, for the benefit of improving the insulation properties of the powder to thus decrease the eddy current loss between particles at high frequencies, as taught by Lee et al.
Although Kim et al. and Lee et al. are both directed to soft magnetic powders, the combination of references does not expressly teach a coercivity of the soft magnetic metal powder. However, in the analogous art of insulation-coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal magnetic particles (Abstract, [0024]-[0025], [0033], Fig. 1). Kugai et al. further teaches the metal magnetic particles having a coercive force of 3.0 Oe or less, which falls squarely within the claimed ranges of 321 Oe or less and 28 Oe or less, in order to reduce the hysteresis loss and iron loss of the particle to improve the high-frequency performance of a dust core made from the composite magnetic particles ([0004]-[0005], [0012], [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of Kim et al. in view of Lee et al. by specifying a coercive force of 3.0 Oe or less as taught by Kugai et al. in order to improve the high-frequency performance of a dust core made from the composite particles by reducing hysteresis and iron losses.
With respect to the limitation requiring that the soft magnetic metal powder has flowability, it is noted in the new matter and indefiniteness rejections above that this limitation is not sufficiently disclosed by the instant specification such that it is not clear what exactly is encompassed by the scope of the claim. However, similar to the invention of claim 7, Kim et al. teaches a soft magnetic core (200; dust core) produced by molding the soft magnetic complex powder particles (10; soft magnetic metal powder) wherein the oxide film (2b; first coating part) are formed on the base portion (2a) prior to molding the particles to form the core ([0026], [0147]). Although Kim et al. teaches that the Fe3O4 layer is formed by oxidation of the powder when the powder is fixed in the magnetic core, it is noted that the soft magnetic metal powder of Kim et al. in view of Lee et al. and Kugai et al. has a structure that is substantially the same as the powder constituting the dust core of instant claim 7. Specifically, the soft magnetic metal powder of the prior art combination, when fixed in the soft magnetic core, has a first coating part with a ratio of trivalent Fe atoms and a second coating part as claimed, wherein the slurry used to form the core can include a binder resin in addition to the soft magnetic metal powder [0061]. Since the dust core of the instant invention includes the soft magnetic metal powder fixed into a predetermined shape by a binder resin (see [0059] of the instant specification), if the soft magnetic powder of the instant invention is taken to have flowability when constituting a dust core, then the soft magnetic metal powder disclosed by Kim et al. in view of Lee et al. and Kugai et al. similarly meets the limitation requiring that the powder has flowability.
Regarding claim 6, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Kim et al. does not expressly teach that the soft magnetic metal particle is amorphous, Lee et al. teaches that the Fe-based alloy of the magnetic particle (1; soft magnetic metal particle) can be amorphous in order to increase the specific resistance of the magnetic powder so that an electronic component made from the magnetic powder can be suitably used at high frequencies [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Kim et al. in view of Lee et al. and Kugai et al. by selecting an amorphous alloy as the material for the Fe-based alloy of the soft magnetic metal powder particle, as taught by Lee et al., for the benefit of achieving a magnetic powder having high specific resistance suitable for use at high frequencies.
Regarding claim 8, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 7 above, and Kim et al. further teaches that the soft magnetic core (200; dust core) can be used in various applications such as in a stator and a rotor of an electric device such as a motor, an actuator, a sensor, and a transformer core  (magnetic component) ([0005], [0039]-[0041], Figs. 1-2).
Regarding claim 12, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although the combination of references does not expressly teach that the thickness of the first coating part is 3 nm or more and 20 nm or less, Kim et al. does teach that the thickness of the ferriferous oxide layer (2; first coating part) may be set to optimize the bonding force between the insulating layer and the powder and to maintain sufficient magnetic flux density [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate thickness for the first coating part, such as within the claimed range, in order to achieve a suitable bonding force between the soft magnetic metal particle and the second coating part and to achieve sufficient magnetic properties of the soft magnetic metal powder, as taught by Kim et al.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0322065, previously cited) in view of Lee et al. (US 2016/0276074, previously cited) and Kugai et al. (US 2007/0169851, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 5, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Lee et al. teaches that the Fe-based alloy of the magnetic particle (1; soft magnetic metal particle) can be nano-crystalline in order to increase the specific resistance of the magnetic powder ([0037]), the combination of references does not expressly teach an average crystallite size soft magnetic metal particle including a crystalline region or an average crystallite size.
However, in the analogous art of insulated soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a magnetic metal powder (10; soft magnetic metal particle) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al. discloses several additional crystal sizes in Table 1 and further teaches setting the average crystal size to values in the range of 30 nm or more in order to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Kim et al. in view of Lee et al. and Kugai et al. to include a crystalline region with crystallites having an average size meeting the claimed range, as taught by Toyoda et al., in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 4-8 of the remarks filed May 31, 2022, have been fully considered but they are not persuasive. 

With respect to the rejections over Nakamura in view of Hosokawa et al. and Kugai et al., the Applicant argues on page 5 that Nakamura does not inherently disclose the claimed resistivity of the soft magnetic metal powder when a pressure of 0.6 t/cm2 is applied to the powder.
Although it is acknowledged that there is insufficient evidence to deduce the resistivity of the powder when applied with a pressure of 0.6 t/cm2 from the resistivity at 0.1 t/cm2 pressure disclosed by Nakamura, it is noted in the rejections above that Nakamura further teaches that the resistivity of the powder can be increased by including additional insulating material in order to improve the electrical resistance and decrease the losses of the powder core [0130]. Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable, such as the resistivity of the powder when a pressure of 0.6 t/cm2 is applied, through routine experimentation, especially given the teaching in Nakamura regarding the desire to improve the eddy current loss of the powder magnetic core produced from the powder [0068].  See MPEP 2144.05(II). Thus, Applicant’s argument that the claimed resistivity is not inherent in Nakamura is moot in view of the new ground of rejection.
The Applicant further argues on page 6 that Hosokawa et al. does not disclose both the claimed ratio of trivalent Fe and that the soft magnetic metal powder has flowability.
This argument is not persuasive. As explained in the new matter and indefiniteness rejections above, the scope of the phrase “the soft magnetic metal powder has flowability” is not clear due to the lack of description of this feature in the instant specification. However, based on the understanding that the soft magnetic metal powder of the instant invention “has flowability” when constituting a dust core, according to claim 7, the soft magnetic metal powder of Hosokawa et al. appears to likewise meet this limitation as the powder within the prior art magnetic core has substantially the same structure as the powder within the claimed dust core.

With respect to the rejections over Kim et al. in view of Lee et al. and Kugai et al., the Applicant argues on page 7 that Kim et al. does not teach that the first coating part is formed on a powder having flowability.
This argument is not persuasive. As explained in the new matter and indefiniteness rejections above, the scope of the phrase “the soft magnetic metal powder has flowability” is not clear due to the lack of description of this feature in the instant specification. However, based on the understanding that the soft magnetic metal powder of the instant invention “has flowability” when constituting a dust core, according to claim 7, the soft magnetic metal powder of Kim et al. appears to likewise meet this limitation as the powder within the prior art magnetic core has substantially the same structure as the powder within the claimed dust core.
With respect to new claim 12, the Applicant argues on page 8 that Kim et al. discloses that the thickness of the Fe3O4 layer is 50-700 nm and does not disclose that the thickness of the first coating part should be 20 nm or less, as claimed.
This argument is not persuasive. As noted in the rejections above, although Kim et al. does not expressly teach the thickness of the first coating part as claimed, the references does teach that the thickness of the Fe3O4 layer (2; first coating part) can be set to optimize the bonding force between the insulating layer and the powder and to maintain sufficient magnetic flux density [0052]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate thickness for the first coating part, such as within the claimed range, in order to achieve a suitable bonding force between the soft magnetic metal particle and the second coating part and to achieve sufficient magnetic properties of the soft magnetic metal powder, as taught by Kim et al.
It is further noted that the instant specification discloses that the thickness of the first coating part is not particularly limited and can be 3 nm or more and 50 nm or less, preferably 5 nm or more or 10 nm or more, and 50 nm or less or 20 nm or less [0047]. Therefore, the claimed range of 3 nm or more and 20 nm or less does not appear to have criticality with respect to the soft magnetic metal powder. Indeed, the range disclosed by Kim et al. for the thickness of the Fe3O4 layer of 50-700 nm overlaps the broadly disclosed range of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785